 PROB 12C                                                                                 Report Date: June 14, 2019
(6/16)

                                       United States District Court                                       FILED IN THE
                                                                                                      U.S. DISTRICT COURT
                                                                                                EASTERN DISTRICT OF WASHINGTON


                                                       for the
                                                                                                 Jun 14, 2019
                                        Eastern District of Washington                               SEAN F. MCAVOY, CLERK




                   Petition for Warrant or Summons for Offender Under Supervision


 Name of Offender: Anthony Ray Escobar                       Case Number: 0980 2:11CR00017-RMP-1
 Address of Offender:                      , Pasco, Washington 99301
 Name of Sentencing Judicial Officer: The Honorable Ann D. Montgomery, U.S. District Judge
 Name of Supervising Judicial Officer: The Honorable Rosanna Malouf Peterson, U.S. District Judge
 Date of Original Sentence: February 26, 2003
 Original Offense:         Narcotics, 21 U.S.C. § 846, 841(a)(1) and (b)(1)(A)
 Original Sentence:        Prison - 121 months;              Type of Supervision: Supervised Release
                           TSR - 60 months

 Revocation                Prison - 8 months;
 Sentence:                 TSR - 42 months
 (June 24, 2015)

 Revocation                Prison - 7 months;
 Sentence:                 TSR - 35 months
 (September 28, 2017)
 Asst. U.S. Attorney:      George J. C. Jacobs, III          Date Supervision Commenced: March 20, 2018
 Defense Attorney:         John Stephen Roberts, Jr.         Date Supervision Expires: February 19, 2021


                                          PETITIONING THE COURT

To incorporate the violations contained in this petition in future proceedings with the violations previously reported
to the Court on 11/30/2018, 12/19/2018, 1/09/2019, and 2/28/2019.

The probation officer believes that the offender has violated the following conditions of supervision:


Violation Number        Nature of Noncompliance

            10          Special Condition # 3: You must undergo a substance abuse evaluation and, if indicated by
                        a licensed/certified treatment provider, enter into and successfully complete an approved
                        substance abuse treatment program, which could include inpatient treatment and aftercare
                        upon further order of the court. You must contribute to the cost of treatment according to
                        your ability to pay. You must allow full reciprocal disclosure between the supervising
                        officer and treatment provider.
Prob12C
Re: Escobar, Anthony Ray
June 14, 2019
Page 2

                Supporting Evidence: The offender is considered to be in violation of his term of
                supervised release by being removed from chemical dependancy treatment on or before
                March 26, 2019.

                On March 22, 2018, the offender signed his judgement in a criminal case stating he
                understood he was to undergo a chemical dependancy treatment assessment and successfully
                complete treatment.

                On March 26, 2019, the offender met with his chemical dependancy treatment counselor at
                First Step Community Counseling Services to complete an updated assessment. A status
                report was received on April 2, 2019, stating the following: “Mr. Escobar arrived for a
                scheduled appointment with a primary counselor on March 26, 2019. Once in the office, Mr.
                Escobar was asked about his court appearance and immediately he refused to “talk about the
                past.” He proceeded to interrupt when being asked any questions regarding his past
                behaviors or past and current use. He stated “I want an assessment so I can go to Inpatient
                treatment.” I told him in order for him to have an assessment he would have to answer
                questions about his past and current use, behaviors, and legal issues as well as meet
                diagnostic criteria for needing Intensive Inpatient. He stated that he was not willing to
                answer any of those questions at all. It was once again explained to Mr. Escobar the
                procedure for an assessment. He stated that he plans on being untruthful because he wasn’t
                going to allow others to use his actions against him. I explained to Mr. Escobar that based
                on his current situation and his own statements made during this appointment that I could
                not assess him appropriately and would not be dishonest in order for him to seek inpatient
                treatment. Mr. Escobar stated, “I’m a top dog in Yakima and you have no idea what I am
                able to do, so watch out.” He was asked to leave the appointment at that time and told that
                he would have to seek services elsewhere due to being verbally aggressive with me.”

                Mr. Escobar was removed from services.


          11    Special Condition # 4: You must abstain from the use of illegal controlled substances, and
                must submit to urinalysis and sweat patch testing, as directed by the supervising officer, but
                no more than 6 tests per month, in order to confirm continued abstinence from these
                substances.

                Supporting Evidence: The offender is considered to be in violation of his term of
                supervised release by failing to report for random drug testing on April 15, 18, and May 6,
                2019.

                On March 22, 2018, the offender signed his judgement in a criminal case stating he
                understood he was to report for random drug testing.

                On October 4, 2018, the offender signed the Treatment Services Contract Program Plan
                noting he understood he needed to call Merit Resource Services on a daily basis and report
                for random urinalysis testing when the color brown was noted.

                On April 15, 18, and May 6, 2019, the color brown was called but the offender failed to
                report.
Prob12C
Re: Escobar, Anthony Ray
June 14, 2019
Page 3

          12           Special Condition # 4: You must abstain from the use of illegal controlled substances, and
                       must submit to urinalysis and sweat patch testing, as directed by the supervising officer, but
                       no more than 6 tests per month, in order to confirm continued abstinence from these
                       substances.

                       Supporting Evidence: The offender is considered to be in violation of his term of
                       supervised release by using a controlled substance, methamphetamine, on or prior to May
                       9, 2019.

                       On March 22, 2018, the offender signed his judgement in a criminal case stating he
                       understood he was not to use controlled substances.

                       On May 9, 2019, the offender reported to Somerset Counseling Center, LLC in Richland,
                       Washington, to provide a random drug test for treatment. The sample returned presumptive
                       positive for methamphetamine and was forwarded to Cordant Health Solutions for
                       confirmation.

                       On May 16, 2019, the sample was confirmed positive for the presence of methamphetamine.


          13           Mandatory Condition #1: You not commit another federal, state, or local crime.

                       Supporting Evidence: The offender is considered to be in violation of his term of
                       supervised release by committing the offenses of driving while license suspended in the third
                       degree, on or prior to June 5, 2019.

                       On March 22, 2018, the offender signed his judgement in a criminal case stating he
                       understood he was not to commit any federal, state, or local crime.

                       On June 5, 2019, officers with the Union Gap Police Department were summonsed to a
                       possible burglary in progress. The suspect vehicle passed by responding officers and contact
                       was made. Reports noted the offender was the driver of the vehicle and it was verified he
                       was suspended in the third degree. The offender was cited and released at the scene. The
                       case is pending under case number 19U002753, in Yakima County District Court.

The U.S. Probation Office respectfully recommends the Court to incorporate the violations contained in this petition
in future proceedings with the violations previously reported to the Court.

                                          I declare under penalty of perjury that the foregoing is true and correct.
                                                            Executed on:      6/14/19
                                                                              s/David L. McCary
                                                                              David L. McCary
                                                                              U.S. Probation Officer
 Prob12C
 Re: Escobar, Anthony Ray
 June 14, 2019
 Page 4

  THE COURT ORDERS

  [ ]      No Action
  [ ]      The Issuance of a Warrant
  [ ]      The Issuance of a Summons
  [X ]     The incorporation of the violation(s) contained in this
           petition with the other violations pending before the
           Court.
  [X]      Defendant to appear before the Judge assigned to the
           case.
] [        Defendant to appear before the Magistrate Judge.
  [ ]      Other

                                                                     Signature of Judicial Officer
                                                                            6/14/2019
                                                                     Date
